Title: From Alexander Hamilton to James McHenry, 23 November 1799
From: Hamilton, Alexander
To: McHenry, James


New-York Novr. 23 d. 1799
Sir
The near approach of a Session of Congress will naturally lead you to the consideration of such measures for the improvement of our military System as may require legislative Sanction.
Under this impression, I am induced now to present to you some objects, which appear to me very interesting, and shall take the liberty to add, hereafter, such others as shall have occurred.
One which I have always thought of primary importance is a Military Academy. This object has repeatedly engaged the favourable attention of the Administration, and some steps towards it have been taken. But these, as yet, are very inadequate—a more perfect plan is in a high degree desirable.

No sentiment is more just than this, that in proportion as the circumstan⟨ces⟩ & policy of a Country forbid a large military establishment, it is important that as much perfection as possible should be given to that which may at any time exist.
Since it is agreed, that we are not to keep on foot numerous forces instructed and disciplined, military science in its various branches ought to be cultivated, with peculiar care, in proper Nurseries; So that there may Always exist a sufficient body of it ready to be imparted and diffused, and a competent number of persons qualified to act as instructors to the additional troops, which events may successively require to be raised. This will be to substitute the elements of an army to the thing itself, and it will greatly tend to enable the Government to dispense with a large body of standing forces, from the facility which it will give of forming Officers and Soldiers promptly upon emergencies.
No sound mind can doubt the essentiality of Military Science in time of War, any more than the moral certainty that the most pacific policy, on the part of a Government, will not preserve it from being engaged in War, more or less frequently. To avoid great evils, it must either have a respectable force prepared for service, or the means of preparing such a force with expedition. The latter, most agreable to the genius of our Government and Nation is the object of a Military Academy.
I propose that this Academy shall consist of five Schools—One to be called “The Fundamental School”—another “The School of Engineers & Artillerists” another “The School of Cavalry”—another “The School of Infantry” and a fifth “The School of the Navy”—and of the following Officers and persons—
“A Director General to superintend the whole Institution.”
“A Director of the Fundamental School”
“A Director of the School of Engineers & Artillerists.”
“A Director of the School of Cavalry.”
“A Director of the School of Infantry.”
“A Director of the School of the Navy.”
“Six Professors of Mathematics”
“Three professors of Natural Philosophy”
“One Professor of Chemistry.”
“Two Architects.”
“Two Drawing Masters”
“A Riding Master”
“A Fencing Master.”—to be thus distributed among the several Schools
To the Fundamental School—
A Director
Four Professors of Mathematics
One Professor of Natural Philosophy
One Drawing Master
To the School of Engineers and Artillerists
A Director
A Professor of Mathematics
A Professor of Natural Philosophy
A Professor of Chemistry,
An Architect.
A Drawing Master
To the School of Cavalry
A Director

A Riding Master
A Fencing Master
To the School of Infantry
A Director
To the School of the Navy
A Director
A Professor of Mathematics
A Professor of Natural Philosophy.
An Architect

In the Fundamental School to be taught—
Arithmetic, Algebra, Geometry, the laws of Motion, Mechanics, Geography, topography and surveying.
Designing of Structures and Landscapes.
The principles of Tactics.
In the School of Engineers & Artillerists to be taught
Fluxions, conic Sections, Hydraulics, Hydrostatics & Pneumatics.
The Theory and Practice of Gunnery.
Fortifications, including sapping and mining, and the attack and defence of places.
Chemistry, especially Minerology.
The fabrication of Cannon and other arms.
The principles of construction, with particular reference to aqueducts, canals and Bridges.
The composition of Artificial fires.
In the School of Cavalry
The tactics and Police of Cavalry, Equitation, the use of the small and broad sword.
In the School of Infantry
The tactics and Police of the Infantry
In the School of the Navy
Spherics, Astronomy, Navigation with the Doctrine of the tides, Naval Architecture.
The Director General and the other Directors to be Officers of the Army and Navy, conforming to the Nature of each School.
These Schools to be provided with proper Apparatus and instruments for philosophical and Chemical experiments, for Astronomical and Nautical Observation, for surveying and for such other processes as are requisite to the illustration of the several topics of instruction.
The Cadets of the Army, and young persons who are destined for military and Naval service ought to study two years in the Fundamental School—And if destined for the Corps of Engineers and Artillerists, or for the Navy two years more in the appropriate School—If for the Cavalry or Infantry one year more in the appropriate School. But persons who by previous instruction elsewhere may have become acquainted with some or all of the branches taught in the fundamental School, may after due examination by the professors of that School be either received there for a shorter term, or pass immediately to one of the other Schools according to the nature and extent of their acquisitions.
In addition to these, Detachments of Officers and non commissioned Officers of the Army ought to Attend the Academy in rotation for the purposes of Instruction and Exercise, according to the nature of the corps to which they respectively belong. It would be a wise addition to the System if the Government would always have such a number of serjeants in addition to those belonging to the regiments of the Establishment as would suffice, with them, for an army of 50,000 men.
The Scite of the Academy ought to be upon a navigable water. For this purpose, a piece of ground ought to be purchased by the Government of dimensions sufficient for experiments in gunnery, that is, not less than Twelve hundred yards in length and four hundred yards in Breadth. The Situation upon a navigable water is requisite to admit of exemplifications of Naval construction and Exercies.
It would also tend greatly to the perfection of the plan if a position for the Academy could be obtained suited to founderies of Cannon and manufactories of small arms. The pupils could here acquire the knowledge of these arts, and the detachments of troops could be made useful in the prosecution of the works.
Barracks and other proper buildings must be erected for the accommodation of the Directors professors & Students and for the laboratories and other works to be carried on.
It is proposed by the foregoing plan that the School of Engineers and Artillerists shall be united. The Studies relative to these two branches of service run into each other so much that they may with convenience be pursued in the same School.
Yet it is conceived that the intire Union of the Officers of both in one corps, as in our present establishment is not advisable. The Art of Fortification and the service of Artillery, though touching each other in many points, are in the main distinct branches, and each so comprehensive, that this separation is essential to perfection in either. This has been ascertained by experience. It is understood that one or more Governments of Europe, particularly attentive to the Military Arts, have essayed the union of the two Corps, indu⟨ced⟩ to it by their mutual relations in certain respects and by the desire of enduring harmony in the Service; and that the result of the experiment has led to a renumeration of the plan, as being productive of more disadvantages than advantag⟨es.⟩
Influenced, as well by this experie⟨nce⟩ in other Countries, as by my own observations and reflexions—I beg leave to suggest, for consideration, a new Arrangement on the Subject, to be submitted, if approved, to the legislative body.
Let the Corps of Engineers and Artillerists be placed under one head; That head to be a General Officer—but let the other Officers be separated and form distinct Corps.
A Regiment of Engineer Officers, and two of artillery Officers, will form a due proportion in the Scale of our military establishment. If deemed inexpedient to increase the total number of Officers—the object may be effected by suppressing two of the Battalions of the corps as now organised, increasing the number of non commissioned Officers and privates in the remaining Battalions, so as to continue the present total, and transferring the surplus Officers, with due Selection to the Regiment of Engineers to be composed of two battalions.
Instead of the Artificers at present forming part of each company let there be a Corps of Miners and Artificers consisting of four companies, one company of Armourers & Smiths, one of Wheelwrights and carpenters, one of Masons, and one of Miners. This Corps to be a portion of the Corps of Engineers and Artillerists under the command of its chief. The Officers to be taken from the Regiments of Engineers and Artillerists at his discretion; continuing nevertheless to rank and rise in the corps from which they may be taken, but the President to be empowered if he thinks proper to appoint others to their places in the Regiments from which they shall be detached.
The union of these different Corps under one Chief is intended to promote a Spirit of harmony and cooperation; while the separation of the other Officers is designed to favour a more profound and accurate knowlege of each Branch.
It will no doubt be observed that though provision should be made by law for the proposed establishment in its full latitude—yet, it may be left in the discretion of the President to appoint only so many of the professors as experience shall shew to be necessary.
With great respect & esteem   I have the honor to be   Sir   Your Obed ser

A Hamilton
The Secy of War


